DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered. 
This Office action is in response to the amendment and RCE filed on May 31, 2022, which amends claims 1, 10, 12-15, and 19 and cancels claims 6-9 and 11. Claims 1-5, 10, and 12-20 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed May 31, 2022, caused the withdrawal of the rejection of claims 1-12 and 14-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth in the Office action mailed April 6, 2022.
Applicant’s amendment of the claims, filed May 31, 2022, caused the withdrawal of the rejection of claims 1-4, 7, 8, 10, 11, 15-17, and 20 under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR2014-0052757) in view of Kozhevnikov et al. (US 2015/0200369) as set forth in the Office action mailed April 6, 2022.
Applicant’s amendment of the claims, filed May 31, 2022, caused the withdrawal of the rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR2014-0052757) in view of Kozhevnikov et al. (US 2015/0200369) and Tsai et al. (US 2014/0027716) as set forth in the Office action mailed April 6, 2022.
Applicant’s amendment of the claims, filed May 31, 2022, caused the withdrawal of the rejection of claims 6, 7, 9, and 11 under 35 U.S.C. 103 as being unpatentable over Takada et al. (US 2011/0050092) in view of Na et al. (Organometallics 2016, 35, 2267-2274) and Yang et al. (J. Mater. Chem. C 2013, 1, 3317) as set forth in the Office action mailed April 6, 2022. The applicant cancels claims 6, 7, 9, and 11; therefore, the claims are no longer pending.

Response to Arguments
Applicant's arguments filed May 31, 2022 have been fully considered but they are not persuasive.
Regarding the applicant’s argument that Takada does not teach a ligand that meets the applicant’s claimed invention, the Office points out that the applicant claims that the second ligand can be 
    PNG
    media_image1.png
    202
    192
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    182
    142
    media_image2.png
    Greyscale
 and both of these ligands are taught by Takada (see rejection below). 
    PNG
    media_image1.png
    202
    192
    media_image1.png
    Greyscale
 is taught when n is 3 and Takada teaches that the substituents do not need to be the same for each ligand (paragraph [0112]). Also, 
    PNG
    media_image3.png
    88
    137
    media_image3.png
    Greyscale
 meets 
    PNG
    media_image2.png
    182
    142
    media_image2.png
    Greyscale
 as claimed by the applicant and the applicant’s argument is not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10, 12-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US 2011/0050092) (hereafter “Takada”) in view of Na et al. (Organometallics 2016, 35, 2267-2274) (hereafter “Na”) and Yang et al. (J. Mater. Chem. C 2013, 1, 3317) (hereafter “Yang”).
Regarding claims 1-7, 9-17, 19, and 20, Takada teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraph [0329]-[0336]). Takada teaches that the light emitting layer is composed of light emitting dopant and a host material, which is a formulation (paragraph [0333]). Takada teaches that the light emitting dopant is a metal complex and can have the following structure, 
    PNG
    media_image4.png
    113
    135
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    124
    152
    media_image5.png
    Greyscale
 are a few examples (paragraph [0204]). Takada that the metal complex can be heteropletic, 
    PNG
    media_image6.png
    141
    184
    media_image6.png
    Greyscale
, and the second ligand can be 
    PNG
    media_image3.png
    88
    137
    media_image3.png
    Greyscale
, which is a ligand claimed by the applicant (paragraph [0201] and [0203]). Takada teaches that the metal complexes can have the following structure, 
    PNG
    media_image7.png
    121
    185
    media_image7.png
    Greyscale
  or 
    PNG
    media_image8.png
    152
    157
    media_image8.png
    Greyscale
 are a few examples (paragraphs [0196] and [0201]). Takada teaches that the electroluminescent device can be used in a consumer device, such as illumination light sources and signboards (paragraph [0312]).
Takada does not teach where the ligand comprises a boron substitute.
Na teaches that one can shift the emission spectra of a metal complex by introducing a borate group to the metal complex (page 2272 paragraphs under the heading Conclusions). Na shows boron atoms can be adding the following way, 
    PNG
    media_image9.png
    177
    141
    media_image9.png
    Greyscale
 and 
    PNG
    media_image10.png
    131
    147
    media_image10.png
    Greyscale
 (page 2268 Scheme 1 and page 2269 Scheme 2).
Yang teaches that one can shift the emission spectra of a metal complex compound by adding a boron group to the ligand (page 3319 Fig. 2). Yang teaches that the boron group can be covalently bound to the ligand, 
    PNG
    media_image11.png
    212
    349
    media_image11.png
    Greyscale
 (page 3318 Fig. 1).
It would have been obvious one of ordinary skill in the art at the time the invention was effectively filed to add a boron group to the ligands of Takada, as taught by Na and Yang. The motivation would have been to change the emission spectra of the compound. This would lead to compounds that have the following structure, 
    PNG
    media_image12.png
    151
    176
    media_image12.png
    Greyscale
 or 
    PNG
    media_image13.png
    113
    150
    media_image13.png
    Greyscale
.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US 2011/0050092) (hereafter “Takada”) in view of Na et al. (Organometallics 2016, 35, 2267-2274) (hereafter “Na”) and Yang et al. (J. Mater. Chem. C 2013, 1, 3317) (hereafter “Yang”) as applied to claims 1-5, 10, 12-17, 19, and 20 above, and further in view of Tsai et al. (US 2014/0027716) (hereafter “Tsai”).
Regarding claim 18, Takada does not limit the type of host material for the phosphorescent dopant (paragraph [0235]).
Takada in view of Na and Yang do not specifically teach where the host material is one of the hosts claimed by the applicant.
Tsai teaches similar metal complexes that are used in light emitting layers of electroluminescent devices (abstract). Tsai teaches that the host material can be 
    PNG
    media_image14.png
    136
    236
    media_image14.png
    Greyscale
 and 
    PNG
    media_image15.png
    150
    207
    media_image15.png
    Greyscale
 are a few examples (paragraph [0028]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the host material of Takada in view of Na and Yang for the host material of Tsai. The substitution would have been one taught host material for another host material. One of ordinary skill in the art would expect the materials to act as host materials for phosphorescent dopants.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759